Citation Nr: 0005002	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hypertension.

Entitlement to an increased rating for tendonitis of the left 
wrist, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1993 to May 1997.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO).  In that rating 
decision, the RO denied entitlement to service connection for 
hypertension and a left wrist condition.  During the pendency 
of the appeal, the hearing officer granted service connection 
for tendonitis of the left wrist (minor) and assigned a 10 
percent rating.  The grants were effective the day after the 
veteran's discharge from service, May 24, 1997.

The veteran has perfected an appeal of the August 1998 
decision, and the April 1999 hearing officer decision, which 
appeals are now before the Board.

The issue of entitlement to an increased rating for 
tendonitis of the left wrist will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

The claim of entitlement to service connection for 
hypertension is not supported by a current diagnosis of 
disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hypertension is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical entrance examination did not 
note abnormal blood pressure.  A blood pressure reading of 
120/70 was taken at that time.

During service, blood pressure readings were taken during 
physical examinations with systolic pressure ranging from 112 
to 168 and diastolic pressure ranging from 63 to 98.  The 
veteran was never diagnosed with hypertension in service.

During a May 13, 1998 VA general medical examination, a 
family history of arterial hypertension was noted.  Blood 
pressure was recorded as 135/95 (right arm sitting), 130/85 
(left arm sitting), 130/90 (left arm standing), and 130/95 
(right arm standing).  The impression was a history of 
hypertensive blood pressure recordings on two or three 
occasions during military service.  No treatment advised.  It 
was noted that he had not been subjected to serial blood 
pressure recordings, and that borderline blood pressure 
readings were noted on this examination.  Further blood 
pressure readings on two other appointments.

On one of those appointments later in May 1998, the veteran's 
sitting blood pressure was 160/80, his standing lying down 
blood pressure readings were 150/74.  His blood pressure 
immediately after exercise was 160/84, and 150/74 two minutes 
after exercise.

On the last of the blood pressure readings taken in May 1998, 
blood pressure was recorded as 150/80 (sitting), 144/74 
(standing), 140/74 (lying down), 150/84 (immediately after 
exercising for 2 minutes), and 142/74 (2 minutes after 
exercise).

Private outpatient treatment records show that in October 
1998, the veteran's blood pressure was recorded as 146/84.  
Borderline blood pressure elevations were assessed.  The 
examiner recommended that the veteran's blood pressure be 
closely monitored and discussed means of blood pressure 
control including weight maintenance or loss and reduced salt 
intake.  Records from the same facility dated through January 
1999, contain no additional findings referable to the 
veteran's blood pressure.

The veteran stated in his November 1998 substantive appeal 
that a private physician found his blood pressure to be 
elevated and prescribed a low-fat, low-sodium diet.

The veteran was afforded a RO hearing on February 23, 1999.  
He testified that an elevated blood pressure reading was 
taken during a VA examination in May 1998 and that he 
received two follow-up examinations.  He testified that the 
readings continued to be elevated and that he was instructed 
to watch his diet, sodium intake, and to occasionally obtain 
readings.  He also testified that his physicians indicated 
that the condition could have been stress related.  He stated 
that a diagnosis of hypertension was never made but that high 
blood pressure was diagnosed.  He was not prescribed 
medication.

In a July 1999 statement, the veteran indicated that he was 
not made aware of his elevated blood pressure readings during 
service or he would have pursued the possibility of 
hypertension during that time.


Laws and Regulations

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation If he has not, his appeal must fail 
and the Board has no duty to further assist him with the 
development of his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski,   2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober,     10 Vet.  
App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
hypertension develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order for hypertension to be shown as a current 
disability, it must be present to the minimum compensable 
degree under the rating schedule.  Cox v. Brown,           5 
Vet.  App. 95, 99 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The minimum compensable level of 
hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under  38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 
5 Vet. App. 19, 21 (1993).


Analysis

The veteran contends that he has hypertension that had its 
onset during service. 

The veteran has had a number of blood pressure readings in 
service and since, which would meet the criteria for 
hypertension discussed above.  However, these reading have 
been only occasional and not predominant.  More importantly, 
no medical professional has ever diagnosed hypertension.  The 
veteran, as a lay person, is not competent to provide such a 
diagnosis.  Grottveit v. Brown, at 93.  The Board cannot 
interpret the evidence and provide that diagnosis on the 
basis of its own medical judgment.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

In the absence of competent evidence of a current diagnosis 
of hypertension, the first Caluza element has not been 
satisfied.  In the absence of competent evidence of a current 
diagnosis the claim is not well grounded and must be denied. 


ORDER

The claim of entitlement to service connection for 
hypertension is denied.


REMAND

The veteran's claim for a higher original evaluation for his 
wrist disability is well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In the instant case, the veteran is technically 
not seeking an increased rating since his appeal arises from 
the original assignment of a disability rating.  However, 
when a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

A review of the record demonstrates that service connection 
is currently in effect for tendonitis of the left wrist, 
which has been assigned a 10 percent disability rating under 
Diagnostic Codes 5024 and 5215.

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 
9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 
563, 569 (1993).

In the March 1999 VA orthopedic examination report, EMG 
studies were ordered to address the intermittent paresthesia 
involving the thumb, index, middle and ring fingers of the 
left hand.  Although the EMG readings are present in the 
claim folder, no analysis was provided.  The Board has a duty 
to assist the veteran in the development of facts pertinent 
to his claim and ensure full compliance with due process.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).  This duty to 
assist involves obtaining potentially relevant medical 
reports.  White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  
The duty to assist also includes a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); Abernathy v. 
Principi,     3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy, 1 
Vet. App. at 78.

The March 1999 VA orthopedic examination report provided a 
diagnosis of possible traumatic avascular necrosis of the 
left lunate bone, not confirmed by MRI, associated with 
constant pain, unrestricted range of motion, but reduced hand 
grip strength on the left.  The April 1999 bone scan failed 
to reveal evidence of avascular necrosis.  The etiology and 
severity of the paresthesia are uncertain and it is unclear 
to what degree, if any, the paresthesia is attributable to 
the service connected condition.

In January 1999, a private physician diagnosed probable 
carpal tunnel syndrome.  This diagnosis and its relationship 
to the veteran's service connected condition was not 
addressed in the March 1999 VA examination.  

The veteran also testified that his left wrist condition is 
affecting him at work.  Although the condition had not cost 
him any time off from work, he testified that he is 
frequently unable to perform his job.  This contention 
potentially raised the question of entitlement to an extra-
schedular evaluation.  In such a case the veteran must be 
afforded an opportunity to submit employment records showing 
the impact of his disability on employment.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

Accordingly, this case must be REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for his left 
hand condition since January 1999.  After 
obtaining the necessary authorization 
from the veteran, the RO should obtain 
and associate with the claims folder 
legible copies of the veteran's complete 
treatment records from those facilities 
identified by the veteran which have not 
already been secured.  The veteran should 
also be invited to submit employment or 
other records that show the impact of his 
left wrist disability on his employment.

2.  The RO should schedule the veteran 
for appropriate examinations to determine 
the severity of his current left wrist 
disability.  The examiners should review 
the claims folder before the 
examinations.  The examiners should 
comment on the degree of functional 
impairment caused by the veteran's 
service connected impairments as they 
relate to his ordinary activities, 
including employment.  Any indicated 
studies should be performed in order to 
make as informed a diagnosis as possible.  
The appropriate examiner should also 
interpret the EMG studies contained in 
the claims folder.  The examiners should 
express opinions as to the etiology of 
any left hand or wrist pathology and 
state whether it is at least as likely as 
not that any pathology is attributable to 
service, including the service-connected 
left wrist tendonitis.

3.  The veteran should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of the failure to report under 38 C.F.R. 
§ 3.655 (1999).  If he fails to appear 
for the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective action at once. 

5.  The RO should then again consider the 
issue on appeal.  The RO should also 
include consideration of 38 C.F.R. 
§ 3.321(b)(1).  If the decision is 
unfavorable, the veteran should be 
furnished an appropriate supplemental 
statement of the case and given a 
reasonable opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 


